Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1. Claims 1-3,6,12-19,21-27, 29-38   are pending.


2. Applicant’s election without traverse of Group I, claims 1-3,6,12-16 and 37 in the reply filed on 09/13/22 is acknowledged.

Claims  17-19, 21-27, 29-36 and 38 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-3,6,12-16 and 37 read on an isolated population of Breg having the phenotype CD19+CD37- CD71+CD25+TIM-1+ are under consideration in the instant application.


3. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



4. The following is a quotation of the appropriate paragraphs of   pre-AIA   U.S.C. §101  that form the basis for the rejections under this section made in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims  1-3,6,12-16 and 37 do not recite something significantly different than a judicial exception. 

Claims  1-3,6,12-16 and 37   as written, do not sufficiently distinguish over Breg having the phenotype CD19+CD37- CD71+CD25+TIM-1+ cell population as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements   Thus, the claimed Breg having the phenotype CD19+CD37- CD71+CD25+TIM-1+ is not markedly different from what exists in nature. 
 While claims  require that the cell populations are isolated  and are present in certain concentrations, merely isolating and concentrating the cells does not make them markedly different from what occurs in nature.  See MPEP 2106.04(c)(II), subsections (A) and (B), as well as  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 (2013) and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241, 1241 (Fed. Cir. 2014) cited therein and 2106.04(c)(II)(C)(2).  As both sets of cells are not markedly different from what occurs in nature, the claims recite a natural product judicial exception.

Mayo made clear that transformation into a patenteligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features”
to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be
new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).


See “Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc.” 
Inc., 569 , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond  Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 


The Supreme Court instructs that “[g]round breaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Myriad Genetics, Inc., 133 S. Ct. at 2117. The discovery of the BRCA1 and BRCA2 genes was a significant contribution to the medical field, but it was not patentable. Id. at 2117.

The Supreme Court has recently articulated a two part test for distinguishing patents that claim one of the patent-ineligible exceptions from those that claim patenteligible applications of those concepts. Id. (citing Mayo, 132 S. Ct. at 1294, 1296-97). Step one asks whether the claim is “directed to one of [the] patent-ineligible concepts.” Id. If the answer is no, the inquiry is over: the claim falls within the ambit of § 101. If the answer is yes, the inquiry moves to step two, which asks whether, considered both individually and as an ordered combination,
“the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1297). Step two is described “as a search for an ‘inventive concept.’” Id. (quoting Mayo, 132 S. Ct. at 1294). At step two, more is required than “well understood, routine, conventional activity already engaged in by the scientific community,” which fails to transform the claim into “significantly more than a patent
upon the” ineligible concept itself. Mayo, 132 S. Ct. at 1298, 1294.


Based on  the  analysis of factors in the Myriard-Mayo, the Examiner determiners that factors against eligibility are satisfied. 


See MPEP § 2106.03. The Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application. The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.


For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 

6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.  Claims 1-3,6,12-16 and 37   are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by  Liu et al ( United European Gastroenter. J, 2015, v.3 N.5 PA12, Abstract OP034) or  Mohanram et al ( J of Immunol, 2016, v.197, pages 2316-2324) or Cai et al (Chinese Medicine, 2016, v.11, pages 1-13)
Liu et al., teach an isolated population of  Breg having phenotype CD19+ CD25+ that are expressing IL-10 ( see entire document)
Mohanran et al., teach an isolated population of  Breg having phenotype CD19+ CD25+ that are expressing IL-10 ( see entire document, abstract in particular).
Cai et al., teach an isolated population of  Breg having phenotype CD19+ CD25+ that are expressing IL-10 ( see entire document, abstract in particular).
It is noted that Liu et al., Mohanran et al., Cai et al.,  do not explicitly teach that said Breg having phenotype CD73-CD71+TIM-1+. However said structural properties would be an inherent properties of the recited  Breg having phenotype CD19+ CD25+ that are expressing IL-10 because the referenced  Breg is the same as claimed in the absence of evidence of structural/functional  difference.  Since the office does not have a laboratory to test the reference Breg it is applicant’s burden to show that the reference Breg do not have the same phenotype  as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

The reference teaching anticipates the claimed invention.

8. No claim is allowed.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644